Citation Nr: 1742539	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  07-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for ingrown toenails and onychomycosis of the right foot.

2.  Entitlement to an initial compensable rating for ingrown toenails and onychomycosis of the left foot.

3.  Entitlement to an initial disability rating in excess of 10 percent from May 10, 2006, and to a disability rating in excess of 20 percent from May 2, 2012, for cold injury residuals of the right foot.

4.  Entitlement to an initial disability rating in excess of 0 percent from May 10, 2006, and to a disability rating in excess of 20 percent from May 2, 2012, for cold injury residuals of the left foot.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for a left eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1986 to August 1988.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2001 and June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.    

In October 2012, the Veteran testified before a Veterans Law Judge (VLJ) by a video teleconference hearing.  A transcript of that hearing is of record.  The VLJ has since retired.  By correspondence dated June 2017, the Veteran was informed that he had 30 days to request an optional Board hearing.  By correspondence dated July 2017, the Veteran stated that he did not wish to appear at another hearing.  

In January 2013, the Board remanded the appeal for additional development.  

The issues of entitlement to service connection for an acquired psychiatric disorder and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's ingrown toenails and onychomycosis of the right foot are characterized by less than 5 percent of the entire body or less than 5 percent of exposed areas affected and require no topical or systemic therapy.  

2.  The Veteran's ingrown toenails and onychomycosis of the left foot are characterized by less than 5 percent of the entire body or less than 5 percent of exposed areas affected and require no topical or systemic therapy.

3.  The Veteran's cold injury residuals of the right foot are characterized by pain, numbness, or cold sensitivity from May 10, 2006; and by pain, numbness, or cold sensitivity and color changes from May 2, 2012.

4.  The Veteran's cold injury residuals of the left foot are not characterized by pain, numbness, or cold sensitivity from May 10, 2006; but are characterized by pain, numbness, or cold sensitivity and color changes from May 2, 2012.


CONCLUSIONS OF LAW

1.  For ingrown toenails and onychomycosis of the right foot, the criteria for an initial disability rating in excess of 0 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes (DCs) 7899-7813 (2016).

2.  For ingrown toenails and onychomycosis of the left foot, the criteria for an initial disability rating in excess of 0 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, DCs 7899-7813 (2016).

3.  For cold injury residuals of the right foot, the criteria for an initial disability rating in excess of 10 percent from May 10, 2006, and in excess of 20 percent from May 2, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, DC 7122 (2016).

4.  For cold injury residuals of the left foot, the criteria for an initial disability rating in excess of 10 percent from May 10, 2006, and in excess of 20 percent from May 2, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, DC 7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claims arise from disagreement with disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Entitlement to Initial Compensable Ratings for Ingrown Toenails and Onychomycosis of the Bilateral Feet 

In June 2007, the RO granted service connection for ingrown toenails and onychomycosis of the right foot and ingrown toenails and onychomycosis of the left foot and assigned initial ratings of 0 percent under Diagnostic Code 7899-7813.  The Veteran is appealing that decision.  Because the claims are initial claims, the Board will consider evidence of symptomatology from May 10, 2006, the date that the claims were filed.  38 C.F.R. § 3.400(o).

Diagnostic Code 7813 provides compensation for service-connected dermatophytoses, including of the body (tinea corporis), head (tinea capitis), feet (tinea pedis), beard area (tinea barbae), nails (tinea unguium), and inguinal area (jock itch, tinea cruris).  38 C.F.R. § 4.118.  Such disorders are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Id.  Since the Veteran's ingrown toenails and onychomycosis is more consistent with a skin disorder than a scar, the Board will assess the Veteran's symptomatology under Diagnostic Code 7806.  

Diagnostic Code 7806 provides compensation for service-connected dermatitis or eczema.  38 C.F.R. § 4.118.  A 0 percent rating is appropriate where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected and no more than topical therapy was required during the past 12-month period.  Id.  A 10 percent rating is appropriate where: 1) 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or 2) systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 30 percent rating is appropriate where: 1) 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or 2) systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent rating is appropriate where: 1) more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or 2) constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  Id.  

A May 2007 VA examination shows the Veteran was diagnosed with ingrown toenails with onychomycosis.  He reported that he saw a podiatrist every 6 months for periodic evaluation and nail debridements.

At an October 2007 VA cold injury examination, no breakdown, ulcerations, or skin thickening was observed.  The only medication noted to be in use were muscle relaxants and tramadol for the cold weather residuals affecting the feet, not the toes.

A May 2012 VA skin examination revealed no benign or malignant skin neoplasms, no treatment with oral or topical medications, no debilitating episodes, no non-debilitating episodes, and no benign or malignant neoplasm or metastases.  The skin disorder covered less than 5 percent of total body and none of the exposed areas of the body.  A May 2012 VA cold injury examination indicated mild onychomycosis of the first, second, and third toes only for both feet.  No ingrown toe nails were found on this examination.  

During the October 2012 hearing, the Veteran stated that his toenails were discolored and that he desired cosmetic surgery, but the Veteran at no point stated he used systemic therapy to treat onychomycosis or ingrown toenails.  This evidence weighs against a compensable rating for ingrown toenails and onychomycosis.  

A 10 percent rating is not appropriate in this case because less than 5 percent of the Veteran's entire body, and 0 percent of his exposed areas are affected by his service-connected onychomycosis and ingrown toenails.  The evidence reflects no use of any topical or systemic therapy during the appeal period. 

Further, the Veteran's reports of pain due to ingrown toenails are not sufficient to justify a higher rating under Diagnostic Code 7806 or another code.  An October 2007 VA examination indicated pain for the big right toe only-not the nail- and only then during cold weather.  There was no indication about pain in either foot due to ingrown toenails.  The May 2012 VA examinations reveal no ingrown toenails were found present on examination.  A December 2012 Kirby Psychiatric Center pain management consult indicated pain in the lower back and legs, but not the toes.  This evidence weighs against an increased rating based on pain from ingrown toenails and onychomycosis.  

The Veteran's lay statements are not to the contrary.  The October 2012 hearing transcript does not reflect report any pain due to ingrown toenails.  In a June 2017 statement, the described pain "like sharp ice . . . stabbing me multiple times, something like more than 15 to 30 stab's at once."  The Veteran further stated that this pain felt like "shark teeth (jagged)," that the pain was getting worse, that he was taking pain medications, and that he was "at Hell's door being pushed inside."  But this statement at no point referenced ingrown toenails as a source of this pain.  Consistent with this, as already noted, a December 2012 Kirby Psychiatric Center pain management consult indicated pain in the lower back and legs, but not the toes.   

In a July 2017 statement, the Veteran described pain from his ingrown toenails (plural) on the right foot and a single toenail on the left foot.  But the Veteran was apparently able to alleviate this pain through his own efforts, which suggests that this pain was different from the unrelenting stabbing pain that he described in June 2017.  Also in the July 2017 statement, the Veteran stated that he wanted his doctors to "remove any and all coming ingrown toenails . . . before [he] catch a negative attitude due to pain . . . from [his] foot, both right and left due to ingrown toenails . . . ."  His concern appears to be focused on future pain, not current pain.  Consistent with this, in another July 2017 statement the Veteran stated "no podiatrist showed up in the [last] two months" and that his "attitude was about to go for the worse because of the pain" from the ingrown toenails.  During the prior month he described himself as "at Hell's door being pushed inside," cringing, "pray[ing] to a higher power[,] and cry[ing] intensely."  

The Veteran's statements suggest a present relief form slight ingrown toenail pain through self-treatment, with a primary desire to alleviate future ingrown toenail pain.  The prospect of future pain does not justify an increased rating under any Diagnostic Code.  And any present pain that is specifically the result of ingrown toenails appears to be minimal and manageable.  Taken together, the Veteran has not specifically complained about toenail pain for some time, there appears to be minimal pain that is specifically the result of ingrown toenails, and the Veteran appears able to alleviate ingrown toenail pain through self-treatment.  This evidence weighs against in increased rating under a Diagnostic Code based on painful symptomatology.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

There are no additional expressly raised or reasonably raised issues presented on the record pertaining to this issue.

B.  Higher Ratings for Cold Injury Residuals of the Bilateral Feet

Service-connected cold injury residuals of the right foot are rated at 10 percent from May 10, 2006; and 20 percent from May 2, 2012.  The left foot is rated noncompensable from May 10, 2006; and 20 percent from May 2, 2012.  These disabilities were rated under Diagnostic Code 7122 for all periods on appeal.  The Veteran is appealing these decisions.  Because the claims are initial claims, the Board will consider evidence of symptomatology from May 10, 2006, the date that the claims were filed.  38 C.F.R. § 3.400(o).

Diagnostic Code 7122 pertains to cold injury residuals.  38 C.F.R. § 4.110.  A 10 percent rating is appropriate when there is arthralgia or other pain, numbness, or cold sensitivity in affected parts.  Id.  A 20 percent rating is appropriate when there is arthralgia or other pain, numbness, or cold sensitivity, plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  Id.  A 30 percent rating is appropriate when there is arthralgia or other pain, numbness, or cold sensitivity, plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.

Note (1) to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  38 C.F.R. § 4.110.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Id.  Note (2) provides that each affected part is to be evaluated separately and then combined in accordance with 38 C.F.R. §§ 4.25, 4.26.  38 C.F.R. § 4.110.  

The Board is prohibited from compensating the Veteran twice for the same symptomatology.  38 C.F.R. § 4.14.  As the Veteran is already being compensated for nail abnormalities related to onychomycosis and ingrown toenails under Diagnostic Code 7899-7813, the Board is prohibited from compensating him a second time for the same nail abnormalities under Diagnostic Code 7122.  

For the Veteran's cold injury residuals of the right foot, at the May 2007 VA examination, the Veteran complained of continued pain and swelling to the right lower extremity when exposed to cold.  On objective examination, there were reduced palpable pulses of both feet.  An October 2007 VA examination indicated intermittent pain/numbness of the right big toe/foot, "especially when exposed to cold."  There was occasional numbness of the right foot, but no Raynaud's phenomenon, color changes, hyperhidrosis, x-ray abnormalities, or chronic pain.  This evidence supports an initial 10 percent rating.  A higher rating of 20 percent is not warranted as there is no tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities in addition to the evidence of pain, numbness and cold sensitivity.  

For the left foot, there were no cold injury residuals reported or noted at the May 2007 VA examination.  In a September 2009 e-mail clarification to the October 2007 VA examination, the VA examiner stated: "The left foot is normal except for mild onychomycosis which is unrelated to cold injury.  Other than [sic] the patient's complaints of pain the right foot when exposed to cold weather there are no objective findings related to residuals of cold injury in both feet."  

This evidence demonstrates that prior a compensable rating being assigned effective May 2, 2012, there were no subjective symptoms or objective findings warranting a compensable rating for the Veteran's residuals of cold injury to the left foot.  The evidence in the September 2009 e-mail supports a 0 percent rating, and no higher, prior to May 2, 2012.    

For both feet, a May 2012 VA cold injury examination indicated cold sensitivity and nail abnormalities.  Based on these findings, the RO granted a disability rating of 20 percent for both feet from May 2, 2012, the date of the examination.  During the October 2012 hearing, the Veteran stated that he experienced pain and color changes in both of his feet during cold weather.  The presence of pain with color change also supports a 20 percent rating from May 2, 2012.  A higher rating is not warranted as additional symptoms were not noted.

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  There are no additional expressly raised or reasonably raised issues presented on the record pertaining to this issue


ORDER

Entitlement to an initial compensable evaluation for ingrown toenails and onychomycosis of the right foot is denied.  

Entitlement to an initial compensable evaluation for ingrown toenails and onychomycosis of the left foot is denied.  

Entitlement to an initial disability rating in excess of 10 percent from May 10, 2006, and to a disability rating in excess of 20 percent from May 2, 2012, for cold injury residuals of the right foot is denied.  

Entitlement to an initial disability rating in excess of 0 percent from May 10, 2006, and to a disability rating in excess of 20 percent from May 2, 2012, for cold injury residuals of the left foot is denied.


REMAND

The RO has made extensive efforts to complete a VA psychological examination, but has been unable to.  According to correspondence received in February 2013 and July 2017, the Veteran is incarcerated at the Kirby Psychiatric Center, a forensic psychiatric center in New York.  The Kirby Psychiatric Center has stated that the Veteran cannot be released to attend a psychiatric examination at a VA hospital.  See February 2017 e-mail correspondence.  It has also stated that it cannot complete a VA psychiatric examination on the Veteran's behalf.  See March 2017 e-mail correspondence.  

The record now contains the Veteran's military personnel files, service treatment records, psychological records from the Kirby Psychiatric Center, and the transcript of October 2012 hearing.  On remand, the RO shall obtain a medical opinion regarding the Veteran's psychological disorder based on this evidence of record.  

The Veteran has not been provided an examination or medical opinion regarding his eye disorder.  An April 1988 service treatment record indicates that the Veteran was treated for a swollen eye.  At the October 2012 hearing, the Veteran testified that during service he was temporarily blinded when a gun discharged, and that he currently sees blue spots moving in his peripheral vision.  Without a nexus opinion, there is not sufficient information to decide the Veteran's claim.  The elements for a VA examination are satisfied.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If a VA eye examination cannot be conducted by the VA or the Veteran's psychiatric institution, the VA must obtain an addendum opinion based on the evidence of record.  

The RO has obtained treatment records from the Kirby Psychiatric Center up to April 12, 2017.  After obtaining appropriate waivers from the Veteran, the RO should obtain all Kirby Psychiatric Center treatment records dated from April 13, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Secure the appropriate waivers from the Veteran, and following receipt, obtain treatment records from the Kirby Psychiatric Center for the period from April 13, 2017, to the present, as well as from any other institution identified by the Veteran.  After 30 days, obtain any identified records to the extent possible and associate those records with the claims file.  If no records are available or the Veteran does not provide the necessary waivers, the claims folder must indicate this fact.  

2. After obtaining any additional records, obtain a medical opinion, based on the evidence of record, regarding the nature and etiology of the Veteran's current psychiatric disorder(s).  The examiner should review the entire claims file and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a psychosis manifested within one year of the Veteran's discharge from his period of active service.

In reaching these opinions, the examiner should all of the evidence of record, to include but not limited to: military personnel files, service treatment records, records from the Kirby Psychiatric Center, and the transcript of October 2012 hearing.    

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records, obtain a medical opinion, based on the evidence of record, regarding the nature and etiology of the Veteran's claimed left eye disability.  The examiner should review the entire claims file and address the following:     

a. Identify all left eye conditions diagnosed during the pendency of the appeal.

b. State whether it is at least as likely as not (a 50 percent or better probability) that any such left eye condition(s) was incurred in or otherwise related to Veteran's service.

In reaching these opinions, the examiner should consider the April 1988 service treatment record entry regarding swollen eye complaint, the ophthalmology records from the Kirby Psychiatric Center, and the October 2012 hearing testimony describing the nature of his eye injury and current symptoms.  For purposes of this opinion, the examiner is to assume that the Veteran's testimony is credible as to the nature of his injury and subsequent symptoms.  

The examiner should provide a complete rationale for any opinions offered.  The rationale should discuss whether the Veteran's current left eye condition(s) is consistent with the nature of the injury and symptoms which he has described.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the above steps have been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


